ON MOTION FOR REHEARING
Appellants urge error in our failure to consider their points of error one through sixteen as not being preserved for review because they were not based on assignments of error in their Amended Motion for New Trial. The argument is made that the Court withdrew from jury consideration all issues raised by points one through sixteen, so there was no necessity for a motion for new trial as to them. This contention is made for the first time on Motion for Rehearing, but we will consider it, even though there has prior hereto been no mention of anything being withdrawn from the jury, there is no ruling or order to that effect, and such action is not reflected in the judgment.
As appears in St. Louis Southwestern Railway Company v. Duke, 424 S.W.2d 896 (Tex.Sup.1967):
“A motion for new trial is a jurisdictional prerequisite to appeal from a case *459tried to a jury, with certain specific exceptions. Rule 324 provides that:
‘In all cases tried in the county or district court, where parties desire to appeal from a judgment of the trial court, a motion for new trial shall be filed as a prerequisite to appeal; provided that neither a motion for new trial nor an assignment therein shall be a prerequisite to the right to complain on appeal of the action of the court in giving a peremptory instruction, or in withdrawing the case from the jury and rendering judgment, . . . ’”
Appellants rely on this last quoted exception, that no new trial motion is required to complain of the Court withdrawing the case from the jury. But that is not Appellants’ assignment of error in this case-— they do not complain of the withdrawing of the case from the jury, so that exception has no application here. The Court had before it the question of whether the order of the County Board was supported by substantial evidence, but Appellants pled and now assign as error in points one through sixteen numerous things which they contend caused the Board to be illegally constituted. The errors which they urge are that certain members of the Board had a personal pecuniary interest in their official act of annexation, that certain members of the Board had a bias and prejudice and conflicts of interest, that these matters made the members disqualified and caused the acts of the Board to be void and done in the absence of a quorum, and that a member of the County Board was related to a member of the Pecos School Board. All asserted errors have not been detailed, but it is readily apparent that none of the asserted errors fall within any exception provided by Rule 324, hence it was necessary that they be preserved by motion for new trial.
The trial procedure was unique, for it appears from the court reporter’s notes in the statement of facts that at a point in the presentation of evidence the jury was retired to deliberate and thereafter the presentation of evidence continued. This is what Appellants say is a withdrawing of the case from the jury. There was no ruling or order, so no objections, and, as indicated, what transpired is found only in the statement of facts. The judgment is one which can only be described as the usual form for a judgment following jury trial. And, as indicated, Appellants filed a motion for new trial and supplanted it by an amended motion for new trial, and the Court entered its order overruling the amended motion. Appellants perfected their appeal based on the date of the order overruling the amended motion for new trial as distinguished from the date of judgment. In that amended motion they asserted errors which were brought forward as points of error on appeal and were considered per our opinion. In addition to those asserted errors, Appellants urged their points one through sixteen which were not in their amended motion for new trial. We adhere to our original ruling that such points were not preserved for appellate review. In construing Rule 324, and its predecessor Rule 71a, the Supreme Court has repeatedly held that any errors complained of during trial (other than the exceptions in the Rule), must be repeated in a motion for new trial. As Justice Greenhill stated the Rule in St. Louis Southwestern Railway Company v. Duke (supra) :
“This Court deliberately chose the interpretation that with exceptions set out in the rule, the errors complained of must be repeated in a motion for new trial.”,
Justice Greenhill was referring to the case of Stillman v. Hirsch, 128 Tex. 359, 99 S. W.2d 270 (1936), and he noted that the Rule was reaffirmed by the Supreme Court in Wagner v. Foster, 161 Tex. 333, 341 S. W.2d 887 (1960).
The motion for rehearing is overruled.
RAMSEY, C. J., not sitting.